Dismissed and Memorandum Opinion filed May 23, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00402-CR
                              NO. 14-13-00403-CR

                     CHARLES RAY ANDRUS, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 228th District Court
                            Harris County, Texas
                   Trial Court Cause No. 981453 and 982427

                 MEMORANDUM                      OPINION


      Appellant entered a plea of guilty to the offenses of burglary of a habitation
with intent to commit theft and robbery. In each case, in accordance with the terms
of a plea bargain agreement with the State, the trial court sentenced appellant on
July 23, 2004, to confinement for thirty-five years in the Institutional Division of
the Texas Department of Criminal Justice. The sentences were ordered to run
concurrently. No timely motion for new trial was filed in either case. In each case,
appellant’s notice of appeal was not filed until May 1, 2013.

      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal which complies with the requirements of
Rule 26 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeals are ordered dismissed.



                                      PER CURIAM



Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2